 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE CHEROKEE BROWN,                            No. 2:19-cv-02304-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    D. HENRY,
15                       Defendant.
16

17          Plaintiff Ronnie Cherokee Brown (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 17, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 12.) Plaintiff

23   filed objections to the Findings and Recommendations. (ECF No. 16.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

27   to any portion of the proposed findings of fact to which no objection has been made, the Court

28   assumes its correctness and decides the motions on the applicable law. See Orand v. United
                                                       1
 1   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3          Having carefully reviewed the entire file under the applicable legal standards, the Court

 4   finds the Findings and Recommendations to be supported by the record and by the magistrate

 5   judge’s analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. The Findings and Recommendations filed December 17, 2019, are adopted in full;

 8          2. Plaintiff’s Fourteenth Amendment claim is DISMISSED with prejudice; and

 9          3. This action proceeds solely on Plaintiff’s Eighth Amendment claim against Defendant

10   D. Henry.

11          IT IS SO ORDERED

12   Dated: January 8, 2020

13

14

15                                       Troy L. Nunley
                                         United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
